Title: To Thomas Jefferson from Henry Dearborn, 4 June 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir 
            Washington June 4th. 1804
          
          Your letter with which I was yesterday honoured, has by the unreserved explicit and friendly manner in which you have been good enough to express your sentiments concerning myself, is not only highly grattifying & satisfactory, but lays me under additional obligations, and will excite the greater exertions for securing the continuence of your friendship & confidence,—and I shall feel less solicitude on account of any attempts which may have been made to impress your mind with unfavourable sentiments towards others, whose intentions have been fair & honourable, and whose attachments to your person, character & administration have been ardent and uniform. 
          with sentiments of respectfull esteem, I am Sir Your Obedt. Servt
          
            H. Dearborn 
          
        